 In the Matter Of PENNSYLVANIA GREYHOUND LINESet al(ATLANTICGREYHOUND CORPORATION)andTHE BROTHERHOOD OF RAILROADTRAINMENI,Case No. R-151 it,SUPPLEMENTAL DECISION,ANDDIRECTION AND ORDER'August 1.2, 1940On January 25, 1940, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Direction of Elections in theabove-entitled proceeding 1 which,nunc pro tuncas of January 19,1940, directed that separate elections by secret ballot be conductedamong employees of Atlantic' Greyhouiid Corporation, Charleston,West Virginia, herein called the Company, within the groupsdescribed below:(a)Busdrivers, and temporary dispatchers who hold seniorityrights as bus drivers, to determine, whether they desire to -berepresented by the Brotherhood of Railroad Trainmen or theInterstateMotor Transportation Employees Union, Inc., for.thepurposes of collective bargaining, or by neither;,(b)Maintenance employees, to determine whether, they ' desireto be represented by International Association of Machinists orby InterstateMotor Transportation Employees Union, Inc.,(c)All other employees, except supervisory employees, to de-termine whether or not they desire to be represented by theInterstateMotor Transportation, Employees Union, Inc.,,for thepurposes of collective bargaining.,Pursuant to the Supplemental Direction of Election, elections' bysecret ballot were conducted during the period from Feb`ruary' 21,'1940, to February 29, 1940, under the direction and supervision of'the Regional Director for the Ninth'Region (Cincinnati, 'Ohio)*.- On'May 21, 1940, the Regional Director, acting pursuant' to Article III','119 N. L R B 694. See also order revoking prior Supplemental Direction of Elections, 19 N L R B.693, Supplemental Direction of Elections,19 N L R B 692,and Decision,Order, and Second Directionof Elections,11N. L. R B 738,26 N. L. R. B., No. 53.538 PENNSYLVANIA GREYHOUND LINES539'Section .9, of National Labor Relations.Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Election,Report, setting forth the results of the elections.As to the results of the balloting, the Regional Director reported asfollows:'Numbei'of alleged eligible voters----------------------411Number'of ballots placed in ballot box-------------------345Number of unchallenged ballots for Interstate Motor'Trans-68Number of unchallenged ballots for The Brotherhood ofRailroad Trainmen----------------------------------103)!`t'Number of unchallenged ballots for neither---------------174Number-of challenged ballots---------------------------0Number of blank ballots--------------------------------0kNumber of spoiled ballots------------------------------0GROUP B ELECTIONNumber of alleged eligible voters------------------------208Number of ballots placed in ballot box-------------------180Ntimber of unchallenged ballots for Interstate Motor Trans-portation Employees Union, Inc-----------------------48f.,Number of unchallenged ballots for International Associa-tion of Machinists, A. F. L---------------------------46.Number of unchallenged ballots for neither---------------32Number of challenged ballots ----__------------------54Number of blank ballots--------------------------------0Number of spoiled ballots -----------------------'-------------------------------0GROUP C ELECTIONNumber of alleged eligible voters------------------------345Number of ballots placed in ballot box-------------------221Number of unchallenged ballots for' Interstate Motor Trans-portation Employees Union; Inc-----------------------88Number of unchallenged ballots against 'Interstate MotorTransportation Employees Union, Inc------------------131Number of challenged ballots---------------------------1Number of blank ballots--------------------------------1Number of spoiled`ballots------------------------------0As 'to' the ' Group A Election, the Regional Director also reportedthat, after the balloting but prior to the counting of the ballots onMarch 1, 1940, both labor organizations stated that they had noobjections to offer, with respect to, the conduct of the election, butthat on March 15,.1940, the Brotherhood of Railroad Trainmen,herein called the Brotherhood, filed unfair labor practice charges withthe Regional Director alleging that,the Company had interfered withthe freedom of choice of its employees in the election.The RegionalDirector further reported, that as of the date of his Report, no evidence 540DECISIONS' OF NATIONALLABOR RELATIONS BOARDof a substantial nature had been filed in support of said charges, andrecommended that the Group A petitions be dismissed.On May 31, 1940, the Brotherhood duly filed objections to theElection Report, alleging certain specific acts of interference on thepart of the Company with its employees' freedom of choice, allegingthat Board agents conducting the election had declared illegal theuse of sample-marked ballots by the Brotherhood, and requestingthat the Election Report be set aside, and that this proceeding beconsolidated with the charges of unfair labor practices pending forinvestigation.The Brotherhood further requested leave to presentoral argument before the Board.On July 10, 1940, the Regional Director issued a Report on Objec-tions, copies of which were duly served on the parties, in which hereported that as of that date no additional evidence had been offeredin support of the charges alleging unfair labor practices by the Com-pany, and further reported that his investigation revealed that Boardagents had not declared illegal the use of sample ballots but hadrefused to give the Brotherhood representatives advice as to, electionstrategy; and that in his opinion the objections of the Brotherhoodwere without merit.The Board has considered the Election Report,the objections, and the Report on Objections to the Election Report,and finds that the objections relating to the Election Report do notraise any substantial or material issues.Accordingly,we herebysustain the rulings, findings, and recommendations of the RegionalDirector in his Election Report and in his Report on Objections anddeny the request of the Brotherhood for oral argument.As to the Group B Election, the Regional Director reported that theInternational Association of Machinists, herein called the I. A. M.,objected to the conduct of the balloting on the ground that supervisoryemployees and other employees entitled to participate in voting werepermitted to act as watchers at the polls.The Regional Directorreported that no employees of supervisory authority over employeeseligible to vote in the Group B Election served as observers, that noemployees in the B group acted as observers for the Company, andthat none of the Company observers conducted himself improperly.The Regional Director also reported that the I. A. M. had agreed tothe presence of two Company observers at the polls, that everyemployee in the Company's employ, except supervisors, was eligibleto'vote in one of the three simultaneously conducted elections, andthat the I. A. M. was aware of these facts when it agreed to thepresence of Company observers at the polls.On June 1, 1940, the'I. A. M. duly filed its Objections to the ElectionReport, in which it alleged that it received insufficient notice of theindividuals selected by the Company to act as observers, objected"to the policy of the Board to allow representatives designated by the PENNSYLVANIA GREYHOUND LINES541Company, to be present,as observers or watchers during Board con-ducted elections,"and restated its objection to the conduct of theballoting,as set forth above.The Regional Director in his Report onObjections indicated that any delay in notification to the I. A. M. ofthe names of individuals designated by the Company as observers didnot prejudice the I.A. M., since its objections were addressed to theclass of observers selected,rather than to specific individuals.We find,no substantial merit in the contention of the I. A. M. that the presenceof Company observers at the polls is prejudicial to the interests of thelabor organizations involved, and that the Board should change itspolicy in this regard.The Board has considered the Election Report,the Objections,and the Report on Objections to the Election Reportand finds that the objections of the I. A. M. relating to the conductof the balloting do not raise any substantial or material issues.Accordingly,we hereby sustain the rulings, findings,and recommen-dations of the Regional Director in his Election Report and in hisReport on Objections.The I.A. M. challenged the eligibility of 42 voters on the groundthat they were,not properly included within the definition of "mainte-nance employees," as set forth in the Second Direction of Elections,and asserted that this,definition properly included only mechanics—and repairmen, and excluded washers, greasers,and other garage,employees, among whom the 42 challenged voters are numbered.The Regional Director in his Election Report stated as his opinionthat the Board's Decision and Direction of Election contemplate:the' inclusion of such employees within the definition of the term"maintenance employees" and recommended that the ballots sochallenged by the I. A. M. be counted as valid in the election. Therecord of the original hearing in this matter, and statements of theI.A.M. representative testifying'therein, indicate not only thatwashers, oilers,greasers, 'and other garage employees were contem-plated by the, Board to be included within the term "maintenanceemployee's," but also that the, I.A.M.at the hearing sought theirinclusion. -*Accordingly,we hereby sustain the rulings, findings, andrecommendations of the Regional Director in his Election Report andshall direct that the'42 ballots challenged, for the reasons set forthabove, be counted by the Regional Director.The I.A. 'M. also challenged,,the ballots of C'R.Byerly, RalphEbert,H. L. Hastings, William Johnson, J.L. Swain, and L. G.Williams on the ground that they are foremen and consequentlyineligible to vote in the Group B Election.The Regional,Directorin his Election Report stated that these employees are foremen, andpaid on a salary basis as, distinguished from "maintenance employees"who are paid'by the hour, and that they possess the authority to recom- 542DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDmend 'disciplinary action 'against employees under' their 'supervision.'We shall direct that the ballots of these employees not'be'counted.' `The T. A. M. also challenged the ballots of E: `J. Ebert, EarlieWilliams, J.M. Rierson, M.' M: Beroth, A. D. Morgan; and F. S.Smith, as supervisory employees, and Charles'A. Arthur as an assi'stant'dispatcher, and consequently ineligible to vote in the Group B Elec=tion.We shall direct that the Regional Director not count the'ballotsof E. J: Ebert, Earlie Williams, and `J.'M. Rierson who were super-''``visory employees.We shall direct' that the Regional Director'countthe ballots of M. M. Beroth and A.' D. Morgan who 'act as fo'r'emenonly -in the absence of regular foremen at infrequent periods and whootherwise perform maintenance duties.We shall also' direct that theRegional Director count the ballots of F. S. Smith, whose name wasomitted from the eligibility list because of error, and who was'employed''as' a painter, and Charles A. Arthur, whose chief duties are those of a'maintenance employee and who acts as a dispatcher only "on suchoccasions when the regular dispatcher is absent from duty.'As to the Group C; Election, the Regional Director in his-ElectionReport recommended that the petition of Interstate Motor Transporta-tion Employees Union, Inc., be dismissed.No objections' of anynature were raised with refeience to the 'conduct or'i'esults of'the'Group C Election.'"DIRECTION AND ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,'it is hereby'DIRECTED THAT, as a part of the investigation directed by the'Board to ascertain representatives for the purposes of collective bar-gainingwith Atlantic Greyhound Corporation, Charleston,West'Virginia, the Regional Director for the Ninth Region, Cincinnati,`Ohio, shall, pursuant to the Rules and Regulations of the Board setforth above, and subject to Article III, Section 9, of said R'ules,'within7ten (10) days from the date of this' Direction, open and count theballots of M. M. Beroth, A. D. Morgan, and F. S. Smith, whose voteswere challenged because they wei e allegedly" supervisory employees,. .and Charles A. Arthur, whose vote was challenged because he was, {allegedly an assistant dispatcher,' and shall open and count the ballotsof the 42 employees in the Group B'Ele'ction whose votes were chal-lenged on the ground that their functions are not included" within theterm "maintenance employees," and shall thereafter prepare andcause to be served upon the parties in this case a Supplemental Elec PENNSYLVANIA GREYHOUND LINES543tion Report embodying his findings thereon and his recommendationsas to the results of the secret ballots, and it is furtherDIRECTED THAT, the Regional Director shall not open or count theballots of C. R. Byerly, Ralph Ebert, H. L. Hastings, William Johnson,J.L. Swain, L., G. Williams, E. J. Ebert, Earlie Williams, and J. M.RiersonIT, IS HEREBY ORDERED that the petitions herein for Investigationand `Certification of Representatives of'Atlantic Greyhound Corpora-tion, Charleston,West Virginia, insofar as they pertain to the GroupA Election, be and they hereby are dismissed.IT IS HEREBY'ORDERED that the petition' herein for Investigationand Certification of Representatives of employees of Atlantic Grey-hound Corporation, Charleston, West Virginia, insofar as it pertainsto the Group C Election, be and it hereby is dismissed..MR.'WILLIAM:M.:LEISERSON took no part in the consideration ofthe above Supplemental Decision and Direction and Order.